DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  If Applicant fails to provide a sufficiently descriptive title, Examiner will do so upon allowance of the claims.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-11 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0085170) in view of Ohta et al. (US 2015/0279324) and Miller et al. (US 2009/0109230).

	Regarding claim 2, Park discloses a portable electronic device comprising: a display module carried on a first substrate in the portable electronic device, comprising an electronic video display and a plurality of sub-modules, each only using display level resources of the first substrate (abstract, fig. 6, display device 300 with e.g., timing controller 320, drivers 330 and 340, etc., see ¶ 89-95; see also fig. 10 and ¶ 106-108, display device 300 separate from host device 400; see also fig. 17 and ¶ 152-156, system 900 including OLED device 940 may be, e.g., laptop, tablet, mobile phone, etc.),
	at least one of said plurality of sub-modules for receiving pixel measurement data and generating new compensation parameters with use of the received pixel measurement data (fig. 10, ¶ 106-108, while the display operates, data converter 310 calculates first and second accumulated driving amounts; see also figs. 11-12, ¶ 111-124);
	and at least one processing unit, included in a system module physically arranged on one or more substrates communicatively coupled to and separate from the first substrate (fig. 10, ¶ 106-108, host 400 with processor 410),
	the at least one processing unit configured to execute system level applications of the portable electronic device and, to perform compensation operations offloaded from said at least one of said plurality of sub-modules, using system level resources of the one or more substrates distinct from the display level resources (fig. 10, ¶ 106-108, 
	Park fails to disclose the at least one processing unit configured to perform said receiving pixel measurement data and generating new compensation parameters with use of the received pixel measurement data offloaded from said at least one of said plurality of sub-modules.

Ohta teaches the at least one processing unit configured to perform receiving pixel measurement data and generating new compensation parameters with use of the received pixel measurement data (fig. 1, ¶ 69, ¶ 72, data processing device 10 with OLED compensation unit 11 with memories 12 and 13, e.g., first EEPROM 13 is used to store, at a power-off time, data used by OLED compensation unit 11 and DRAM 12, and to restore the various data at a power-on time; see also fig. 9 and ¶ 99-109, data processing device 10 and controller 21 provided as separate parts).
Park and Ohta are both directed to compensation circuitry for OLED displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Park with the data processing of Ohta since such a modification provides it is not necessary to change the controller to have a special specification (Ohta, ¶ 109) and a physical size of a memory necessary for the data processing device can be made smaller (Ohta, ¶ 109).

Miller teaches the at least one processing unit configured to perform said receiving pixel measurement data and generating new compensation parameters with use of the received pixel measurement data offloaded from said at least one of said plurality of sub-modules (abstract, figs. 1-5, see ¶ 1-6, ¶ 29-36, system optimization by redistributing processing tasks between sharable processing units disclosed, e.g., between a main CPU, secondary CPU or external GPU, DSPs, etc.; see also fig. 9, ¶ 58-59; see also fig. 15, ¶ 70-72).
Park in view of Ohta and Miller are both directed to display devices with plural processing modules.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Park in view of Ohta with the processing redistribution of Miller since such a modification provides lower power consumption, higher performance, or both (Miller, ¶ 29).

	Regarding claim 3, Park discloses wherein the plurality of sub-modules of the portable electronic device comprise: a driver unit; a timing controller; a measurement unit; a compensation sub-module; and a display memory unit (fig. 6, display device 300 with drivers 330 and 340, timing controller 320, data converter 310, gamma voltage generator 350, see ¶ 89-95; see also fig. 12, ¶ 118-124, e.g., accumulating unit 319b accumulates gray values, driving times, and gamma ratios; see also fig. 14, ¶ 134-140, e.g., timing controller stores reference frame number),

	and wherein the system level resources include one or more system memory units of the one or more substrates (fig. 10, ¶ 106-108, memory 430; see also fig. 17 and ¶ 152-156).

	Regarding claim 4, Ohta further teaches wherein said receiving pixel measurement data and generating new compensation parameters with use of the received pixel measurement data offloaded from said at least one of said plurality of sub-modules forms part of a compensation related operation the at least one processing unit shares with said at least one of said plurality of sub-modules (fig. 1, ¶ 69, ¶ 72, data processing device 10 with OLED compensation unit 11 with memories 12 and 13, e.g., first EEPROM 13 is used to store, at a power-off time, data used by OLED compensation unit 11 and DRAM 12, and to restore the various data at a power-on time; see also fig. 9 and ¶ 99-109, data processing device 10 and controller 21 provided as separate parts).

	Regarding claim 5, Ohta further teaches wherein said receiving pixel measurement data and generating new compensation parameters with use of the received pixel measurement data offloaded from said at least one of said plurality of sub-modules comprises receiving pixel measurement data from a measurement unit (fig. 1, ¶ 69, ¶ 72, data processing device 10 with OLED compensation unit 11 with 

	Regarding claim 6, Park discloses wherein said at least one processing unit is further configured to send the generated new compensation parameters to the display module for storage in a display memory unit (fig. 10, ¶ 106-108, when display enters normal operation mode, first and second previous accumulated driving amounts ITRGB and ITW are provided to the display device; see also fig. 12, ¶ 118-124, ¶ 127-132, first and second previous accumulated driving amounts ITRGB and ITW are accumulated).

	Regarding claim 7, Ohta further teaches wherein said at least one processing unit is configured to perform said receiving pixel measurement data and generating new compensation parameters with use of the received pixel measurement data offloaded from said at least one of said plurality of sub-modules during an offline operation in which the electronic video display is off (fig. 1, ¶ 69, ¶ 72, data processing device 10 with OLED compensation unit 11 with memories 12 and 13, e.g., first EEPROM 13 is used to store, at a power-off time, data used by OLED compensation unit 11 and DRAM 12, and to restore the various data at a power-on time; see also fig. 9 and ¶ 99-109).

	Regarding claim 8, Park discloses wherein the one or more substrates is communicatively coupled to said first substrate via a connector cable configured to 

	Regarding claim 9, Park discloses wherein the display memory unit is updated with the new compensation parameters from the system module via a main memory bus or a display video interface (fig. 10, ¶ 106-108, when display enters normal operation mode, first and second previous accumulated driving amounts ITRGB and ITW are provided to the display device; see also fig. 12, ¶ 118-124, ¶ 127-132, first and second previous accumulated driving amounts ITRGB and ITW are accumulated; see also fig. 17, ¶ 152-156, application processor 910 coupled to display 940 via, e.g., address bus, control bus, and/or data bus; *Examiner takes official notice that a display video interface is well known in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Park with the well-known display video interface since such a modification achieves the predictable result of interfacing a display and a host system.).



	Regarding claim 11, Park discloses wherein the calibration of the electronic video display is carried out according to threshold criteria including battery charge and resource availability (fig. 10, ¶ 106-108, when display device 300 is powered off or enters a sleep mode, first and second accumulated driving amounts TRGB and TW provided by data converter 310 are stored in nonvolatile memory 430 to be used as first and second previous accumulated driving amounts ITRGB and ITW during a subsequent initialization operation; *Examiner takes official notice that powering off and/or entering a sleep mode based on battery availability is well known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Park with the well-known power off/sleep mode based on battery availability since such a modification achieves the predictable result of conserving power.).



Regarding claim 14, this claim is rejected under the same rationale as claim 2.

Regarding claim 15, this claim is rejected under the same rationale as claim 4.

Regarding claim 16, this claim is rejected under the same rationale as claim 5.

Regarding claim 17, this claim is rejected under the same rationale as claim 6.

Regarding claim 18, this claim is rejected under the same rationale as claim 7.

Regarding claim 19, this claim is rejected under the same rationale as claim 8.

Regarding claim 20, this claim is rejected under the same rationale as claim 9.

Regarding claim 21, this claim is rejected under the same rationale as claim 13.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Ohta and Miller as applied to claim 2 above, and further in view of Lynch et al. (US 2013/0194199).

Regarding claim 12, Park in view of Ohta and Miller fails to disclose wherein the calibration of blue sub-pixels of the electronic video display is carried out according to a higher priority than a calibration of sub-pixels of the electronic video display of colors other than blue.
Lynch teaches wherein the calibration of blue sub-pixels of the electronic video display is carried out according to a higher priority than a calibration of sub- pixels of the electronic video display of colors other than blue (abstract, ¶ 7, ¶ 11, driving strength of OLEDs adjusted for shifts in brightness and/or color based on aging; e.g., blue OLEDs age more quickly than others and therefore require more adjustment sooner; see ¶ 47-50, blue OLEDs may exhibit substantial changes in color and brightness while red OLEDs may not; see also fig. 8, ¶ 54-58, e.g., compensation may not be made if the adjustment would be imperceptible).
Park in view of Ohta and Miller and Lynch are both directed to aging compensation for OLED display devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Park in view of Ohta and Miller with the compensation of Lynch .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,145,245 (hereinafter Chaji) in view of Park.

	Regarding claim 2, Chaji claims a portable electronic device comprising: a display module carried on a first substrate in the portable electronic device, comprising an electronic video display and a plurality of sub-modules, each only using display level resources of the first substrate (claim 1),
	at least one of said plurality of sub-modules for controlling measurement of pixels (claim 1);
	and at least one processing unit, included in a system module physically arranged on one or more substrates communicatively coupled to and separate from the first substrate (claim 1),

	Chaji fails to claim receiving pixel measurement data and generating new compensation parameters with use of the received pixel measurement data.
	Park teaches receiving pixel measurement data and generating new compensation parameters with use of the received pixel measurement data (fig. 10, ¶ 106-108, data converter 310 calculates first and second accumulated driving amounts; see also figs. 11-12, ¶ 111-124).
	Chaji and Park are both directed to display compensation.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the claimed device of Chaji with the device of Park since such a modification prevents a simultaneous contrast and optimizes lifetimes of sub-pixels (Park, ¶ 8).

	Claims 3-21 are similarly rejected in view of claims 2-20 of Chaji (and Park as cited above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626